DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 12-19 and 22 in the reply filed on 2/1/22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,13,14,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud (US 2004/0212120).  Giraud teaches the claimed mold as evidenced at paragraphs 0022,0027,0043-0048; and figs 3 and 6.

 	Regarding claim 12:  (Previously Presented) An injection mold (Giraud: paras. 0043; fig 3) for producing a double walled drinking vessel, the double walled drinking vessel comprising an outer container and an inner container, the injection mold comprising 
 	- a first mold portion (Giraud: bottom mold in fig 3),
 	- a second mold portion facing the first mold portion (Giraud: top mold in fig 3), 

 	- the first mold portion forming a first cavity corresponding to an outer shape of the outer container and a second cavity corresponding to an outer shape of the inner container, the first cavity and the second cavity located concentrically with respect to a central axis of the first mold portion (Giraud: fig 3; first cavity is the larger cavity and the second cavity is the smaller cavity), 
 	- an index plate rotatable around and axially movable along the central axis relative to the first mold portion, the index plate comprising a first core corresponding to an inner shape of the outer container and a second core corresponding to an inner shape of the inner container (Giraud: 0043; fig 3; the top mold can move in a circular or rotational motion), 
 	- the first cavity having a first cavity injection gate for injecting a first mold material into the first cavity for forming the outer container (Giraud: 0043; injection gates are inherent with injection molds) , 
 	- the second cavity having a second cavity injection gate for injecting a second mold material into the second cavity for forming the inner container (Giraud: 0043; injection gates are inherent with injection molds), and 
 	- the first cavity having a further injection gate for injecting a joint material (Giraud: paras. 0043-0046; overmold ring 30) for joining the outer container and the inner container (Giraud: paras. 0043-0046; fig 3).
Regarding claim 13: (Previously Presented) The injection mold according to claim 12, wherein the second core comprises holding means for holding the inner 
Regarding claim 14:  (Previously Presented) The injection mold according to claim 12, wherein the first core is axially mounted to the index plate (Giraud: 0043;fig3; the first core is part of the top mold, which is taught to be rotational).
Regarding claim 19: (Previously Presented) An injection molding machine comprising the injection mold according to claim 12 (Giraud: para. 0043; fig 3).  
 	Regarding claim 22:  (Previously Presented) The injection mold of claim 12, wherein the joint material is comprised of an injected thermoplastic resin (Giraud: paras. 0022 and 0046-0048)
  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 20040212120) as applied to claim 1 above.  The above teachings of Giraud are incorporated hereinafter.  Regarding claim 15, extendable core are well-known in the injection mold art in order to ensure sufficient compression of molding material.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the claimed preload element onto the first core of Giraud in order to ensure the core properly forms the outer container. Regarding claims 16-18, duplication of mold cavities and cores on a rotational plate is well-known in the injection molding art in order to increase production without compromising quality.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of cavities and cores including the claimed number into the mold of Giraud in order to increase production.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2005/0100697 teaches an injection mold having a turntable..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744